DREW, Chief Justice
(dissenting).
I believe the commission erred in reversing the order of the deputy in this proceeding upon authority of decisions condemning modification upon mere cumulative evidence.1 His findings with reference to change in claimant’s physical condition, resulting in decreased earning capacity, have sufficient support in the evidence to sustain the award increasing compensation for permanent partial disability from 45% to 65%. The conclusion as to change in permanent disability in this case was one for the deputy upon the medical and other facts in evidence, not dependent upon the phraseology or conclusion of a medical witness.
I would accordingly reverse with directions for reinstatement of the deputy’s award.

. Sheets v. City of Miami, Fla.App.1959, 111 So.2d 690; Sonny Boy’s Fruit Co. v. Compton, Fla.1950, 46 So.2d 17; Hall v. Seaboard Maritime Corp., Fla.App.1958, 104 So.2d 384, and McDonough v. Versailles Hotel, Fla.1952, 57 So.2d 16.